Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 3-4, 6, 10, 12-13, 15-16, and 18 have been amended; No claims have been added; Claims 8-9 and 20 canceled. Claims 1-7 and 10-19 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba (Oba hereafter) (US 20080062926 A1) in view of Lee et al. (Lee Iyengar et al. (Iyengar hereafter) (US 20140304798 A1).

Regarding claim 1, Oba teaches, A data transmission method, the method comprising: 
determining, by  a link layer of a terminal, link state information of  a wireless link (Oba; A link indication involves information provided by the link layer to higher layers regarding the state of a link … " Link Up" … "Link Signal Strength", Par. 0111-0114)  established between the terminal and an access control point device (Oba; FIG. 14 depicts … wireless access points to which client devices communicate, Par. 0117), 
sending the link state information from the link layer to a transport layer (Oba; A link indication involves information provided by the link layer to higher layers, Par. 0111; Layer-4 (i.e., the transport layer) … Layer-2 (i.e. the data-link layer), Par. 0006 [Note that Par. 0151 teaches underlying protocol is TCP, which is transport layer protocol]); and 
sending, by the terminal (Oba; Consider a proposal where a " Link Up" indication is used by a host to trigger retransmission, Par. 0115). 
Although Oba teaches retransmission is triggered when link is up, but fails to explicitly teach,
sending to a server using the transport layer, a link notification corresponding to the link state information, wherein the link notification is carried in an extension field of an acknowledgement (ACK) packet, and wherein the extension field comprises a TCP Option included in a TCP header of the ACK packet.  
Lee teaches,
sending to a server using the transport layer (Lee; The path recovery notification manager 120 receives the detection signal and generates an acknowledge (ACK) packet for informing the recovery state to the transmitting end 150 … the transmitting end 150 may be an apparatus, Par. 0020 [Note that Oba teaches in Par. 0006 that an IP host is any device on the network that is capable of transmitting and receiving IP packets, such as a server]), a link notification corresponding to the link state information (ACK packet), wherein the link notification is carried in an field of an acknowledgement (ACK) packet, and wherein the field comprises a TCP Option included in a TCP header of the ACK packet (Lee;  the path recovery notification manager 120 generates an ACK packet containing the path recovery option field and transmits the ACK packet to the transmitting end 150 … the TCP header 200 includes an option field 240 and a data field 250. The option field 240 includes a path recovery option field 260 and a SACK option field 290. The path recovery option field 260 may include three types of operations, that is, a path recovery notification 261, Par. 0022-0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oba to include the use of TCP header as taught by Lee in order to carry path recovery notification (Lee; Par. 0025).
Although Lee teaches option field of TCP header, but Oba-Lee fail to explicitly teach that option fields are also called extension fields. Oba-Lee fail to explicitly teach, 
extension field. 
Iyengar  teaches,
extension field (Iyengar; The TCP header may include 10 fields and an optional extension field, Par. 0272).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oba-Lee to include the use of optional extension field as taught by Iyengar  in order to communicate one or more parameters (Iyengar; Par. 0077).

Regarding claim 13, Oba teaches, A terminal, comprising:
a receiver  (Oba; FIG. 14 depicts …client devices, Par. 0117); 
a processor configured to determine link state information of a wireless link using a link layer (Oba; A link indication involves information provided by the link layer to higher layers regarding the state of a link … " Link Up" … "Link Signal Strength", Par. 0111-0114; FIG. 14 depicts … wireless access points to which client devices communicate, Par. 0117), and 
a transmitter configured to send the link state information from the link layer to a transport layer (Oba; A link indication involves information provided by the link layer to higher layers, Par. 0111; Layer-4 (i.e., the transport layer) … Layer-2 (i.e. the data-link layer), Par. 0006 [Note that Par. 0151 teaches underlying protocol is TCP, which is transport layer protocol]) and send (Oba; Consider a proposal where a " Link Up" indication is used by a host to trigger retransmission, Par. 0115).  
Although Oba teaches retransmission is triggered when link is up, but fails to explicitly teach,
send to a server using the transport layer, a link notification corresponding to the link state information, wherein the link notification is carried in an extension field of an acknowledgement (ACK) packet, and wherein the extension field comprises a TCP Option included in a TCP header of the ACK packet.  
However, in the same field of endeavor, Lee teaches,
sending to a server using the transport layer (Lee; The path recovery notification manager 120 receives the detection signal and generates an acknowledge (ACK) packet for informing the recovery state to the transmitting end 150 … the receiving end 100 may be a mobile station, Par. 0020), a link notification corresponding to the link state information (ACK packet), wherein the link notification is carried in an field of an acknowledgement (ACK) packet, and wherein the field comprises a TCP Option included in a TCP header of the ACK packet (Lee;  the path recovery notification manager 120 generates an ACK packet containing the path recovery option field and transmits the ACK packet to the transmitting end 150 … the TCP header 200 includes an option field 240 and a data field 250. The option field 240 includes a path recovery option field 260 and a SACK option field 290. The path recovery option field 260 may include three types of operations, that is, a path recovery notification 261, Par. 0022-0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oba to include the use of TCP header as taught by Lee in order to carry path recovery notification (Lee; Par. 0025).
Although Lee teaches option field of TCP header, but Oba-Lee fail to explicitly teach that option fields are also called extension fields. Oba-Lee fail to explicitly teach, 
extension field. 
However, in the same field of endeavor, Iyengar  teaches,
extension field (Iyengar ; The TCP header 202 includes mandatory header fields 202A and optional header fields 20B … The optional header fields 202B are optional extension fields also referred to as TCP options, Par. 0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oba-Lee to include the use of optional extension field as taught by Iyengar  in order to communicate one or more parameters (Iyengar; Par. 0077).

Regarding claim 2 and claim 14, Oba-Lee-Iyengar teaches, The method according to claim 1 and The terminal according to claim 13 respectively, wherein the link state information indicates that the wireless link is reconnected when the link layer detects that the wireless link is reconnected after being disconnected (Oba; A link indication involves information provided by the link layer … a "Link Up" indication is used by a host to trigger retransmission, Par. 0111-0115 & Lee; The path recovery manager 110 detects a mobile host that is recovered from a temporary disconnection state and then outputs a detection signal to inform the recovery, Par. 0020).  

Regarding claim 6 and claim 18, Oba-Lee-Iyengar teaches, The method according to claim 1 and The terminal according to claim 13 respectively, wherein the link state information comprises one or more types of a signal level, a link quality (Oba; "Link Down", " Link Up", "Link Going Down", "Link Signal Strength" and "Link Signal/Noise Ratio", Par. 0114), or a link bit rate.


Claim 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba-Lee-Iyengar in view of HASEGAWA (HASEGAWA hereafter) (US 20200028631 A1).

Regarding claim 3 and claim 15, Oba-Lee-Iyengar teaches, The method according to claim 2 and The terminal according to claim 14 respectively. 
	Oba-Lee-Iyengar fail to explicitly teach,
wherein the link notification is sent responsive to determining that a duration between a current time point and a time point at which the terminal receives, by using the transport layer, a data packet sent by the server exceeds a preset duration threshold. 
However, in the same field of endeavor, HASEGAWA teaches,
wherein the link notification is sent responsive to determining that a duration between a current time point and a time point at which the terminal receives, by using the transport layer, a data packet sent by the server exceeds a preset duration threshold (HASEGAWA; a technique of requesting retransmission of packet data by measuring a predetermined time interval on a reception side. According to the technique, retransmission of packet data is requested by transmitting a retransmission acknowledgement negative ACK (NACK) to a transmission source when packet data to be received following packet data received last time are not received within a predetermined time after packet data are received last time, Par. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oba-Lee-Iyengar to include the use of a predetermined time interval as taught by HASEGAWA in order to trigger retransmission (HASEGAWA; Par. 0029).

Regarding claim 4 and claim 16, Oba-Lee-Iyengar-HASEGAWA teaches, The method according to claim 3 and The terminal according to claim 15 respectively, wherein an acknowledgement number of the ACK packet is a sequence number of a data packet that the terminal expects to receive from the server (HASEGAWA; it is assumed that a retransmission acknowledgement sequence number in which "1" is added to a sequence number of lately received packet data is used as a retransmission request NACK, Par. 0029).  
The rational and motivation for adding this teaching of HASEGAWA is the same as for Claim 3.

Regarding claim 5 and claim 17, Oba-Lee-Iyengar teaches, The method according to claim 1 and The terminal according to claim 13 respectively, wherein the sending, by the terminal to the server using the transport layer, the link notification corresponding to the link state information comprises:
sending, by the terminal to the server by using the transport layer, the link notification corresponding to the link state information (Lee; The path recovery notification manager 120 receives the detection signal and generates an acknowledge (ACK) packet for informing the recovery state to the transmitting end 150 … the transmitting end 150 may be an apparatus, Par. 0020).
	Oba-Lee-Iyengar fail to explicitly teach,
sending based on a preset period.  
However, in the same field of endeavor, HASEGAWA teaches,
sending based on a preset period (HASEGAWA; a technique of requesting retransmission of packet data by measuring a predetermined time interval on a reception side. According to the technique, retransmission of packet data is requested by transmitting a retransmission acknowledgement negative ACK (NACK) to a transmission source when packet data to be received following packet data received last time are not received within a predetermined time after packet data are received last time, Par. 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oba-Lee-Iyengar to include the use of a predetermined time interval as taught by HASEGAWA in order to trigger retransmission (HASEGAWA; Par. 0029).


Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba-Lee-Iyengar in view of Zhu et al. (Zhu hereafter) (US 9819901 B1).

Regarding claim 7 and claim 19, Oba-Lee-Iyengar teaches, The method according to claim 6 and The terminal according to claim 18 respectively, 
wherein the determining, by the terminal, link state information comprises: 
determining, by the terminal using the link layer, the link state information based on a signal strength of a signal used for receiving (Oba; "Link Down", " Link Up", "Link Going Down", "Link Signal Strength" and "Link Signal/Noise Ratio", Par. 0114).  
Oba-Lee-Iyengar fail to explicitly teach,
receiving, by the terminal, a detection packet periodically sent by the access control point device; and a signal strength of the detection packet.  
However, in the same field of endeavor, Zhu teaches,
receiving, by the terminal, a detection packet periodically sent by the access control point device; and a signal strength of the detection packet (Zhu; access points (e.g., the internet AP 10, the device 102 or the like) may transmit a beacon frame periodically to announce the presence of the access point … The client 20 may use the beacon frames and/or the probe response frames to determine connection characteristics associated with each access point (e.g., signal strengths, col 7 line 7-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Oba-Lee-Iyengar to include the use of a periodic beacon frame as taught by Zhu in order to determine connection characteristics (Zhu; col 7).

  
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Oba and in further view of Iyengar .

Regarding claim 10, Lee teaches, A data transmission method, the method comprising: 
receiving, by a server using a transport layer, a link notification corresponding to link state information of a wireless link established between a terminal and an access control point device (Lee; Referring first to FIG. 1, an overall system of the present invention includes a receiving end 100, a transmitting end 150, and a wireless base station 180 which connects the receiving end 100 and the transmitting end 150 ... The path recovery notification manager 120 receives the detection signal and generates an acknowledge (ACK) packet for informing the recovery state to the transmitting end 150, Par. 0020), wherein the link notification is sent to the server by the terminal via a transmission control protocol (TCP) connection established between the server and the terminal (Lee; A TCP header 200 basically includes a departure port number field 210, a destination port number field 220 … Referring to FIG. 3, a flow of a process will be described in which a receiving end informs path recovery notification to a transmitting end, Par. 0025-0026), wherein the link notification is carried in an extension field of an acknowledgement (ACK) packet, and wherein the extension field comprises a TCP Option included in a TCP header of the ACK packet (Lee;  the path recovery notification manager 120 generates an ACK packet containing the path recovery option field and transmits the ACK packet to the transmitting end 150 … the TCP header 200 includes an option field 240 and a data field 250. The option field 240 includes a path recovery option field 260 and a SACK option field 290. The path recovery option field 260 may include three types of operations, that is, a path recovery notification 261, Par. 0022-0025); and 
performing, by the server, data transmission management on the TCP connection based on the link notification (Lee; If the determination result shows that the partial packet loss flag 267 is set, the comparator 178 analyzes the SACK blocks 291, sets the loss recovery flag, and generates a sequence number list of lost packets. Only lost packet(s) are passed to the second packet transceiver 190 so as to be transmitted to the receiving end 100, Par. 0030).
Although Lee teaches in Par. 0020 that “The path recovery manager 110 detects a mobile host that is recovered from a temporary disconnection state and then outputs a detection signal to inform the recovery”, but fails to explicitly teach that path recovery notification is the link notification. However, in the same field of endeavor, Oba teaches in Par. 0111-0114 that “A link indication involves information provided by the link layer to higher layers regarding the state of a link … " Link Up" … "Link Signal Strength", Par. 0111-0114”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee to include the use of link layer as taught by Oba in order to provide link indication to higher layer (Oba; Par. 0111).
Although Lee teaches option field of TCP header, but Lee-Oba fail to explicitly teach that option fields are also called extension fields. Lee-Oba fail to explicitly teach, 
extension field. 
However, in the same field of endeavor, Iyengar  teaches,
extension field (Iyengar; The TCP header may include 10 fields and an optional extension field, Par. 0272).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee-Oba to include the use of optional extension field as taught by Iyengar  in order to communicate one or more parameters (Iyengar; Par. 0077).

Regarding claim 11, Lee-Oba-Iyengar teaches, The method according to claim 10, wherein the link notification notifies the server that the wireless link is reconnected; and the performing, comprises: 
obtaining, by the server, a to-be-retransmitted data packet corresponding to the terminal (Lee; If the determination result shows that the partial packet loss flag 267 is set, the comparator 178 analyzes the SACK blocks 291, sets the loss recovery flag, and generates a sequence number list of lost packets, Par. 0030), and 
sending the to-be-retransmitted data packet to the terminal (Lee; Only lost packet(s) are passed to the second packet transceiver 190 so as to be transmitted to the receiving end 100, Par. 0030).  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Oba-Iyengar in view of Loguinov (Loguinov hereafter) (US 20030023746 A1).

Regarding claim 12, Lee-Oba-Iyengar teaches, The method according to claim 10, wherein the link state information comprises one or more types of a signal level, link quality, and a link bit rate (Oba; "Link Down", " Link Up", "Link Going Down", "Link Signal Strength" and "Link Signal/Noise Ratio", Par. 0114). 
	Lee-Oba-Iyengar fail to explicitly teach,
the performing comprises: 
adjusting, by the server based on the link notification, a transmission rate for transmitting data to the terminal.  
However, in the same field of endeavor, Loguinov teaches,
the performing comprises: 
adjusting, by the server based on the link notification, a transmission rate for transmitting data to the terminal (Loguinov; the client inserts congestion control information into the response message that it transmits, which reduces the rate at which the server that receives the response message may transmit packets to the client, Par. 0019);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee-Oba-Iyengar to include the use of control information as taught by Loguinov in order to update transmission rate (Loguinov; Par. 0019).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416